PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of
HARITON et al.
Application No. 16/135,466
Filed: September 19, 2018
Attorney Docket No. Q274871
For: SYSTEMS AND METHODS FOR IMPLANTING A PROSTHETIC VALVE WITHIN A NATIVE HEART VALVE
:
:
:          DECISION ON PETITION      
:
:



This is a decision on the request for refund filed December 27, 2021.  The request is being considered under the provisions of 37 CFR 1.28(a). 

The request for refund is GRANTED.

Applicant requests a refund of $1,130.00 of fees paid December 07, 2021, stating the RCE and 
IDS were inadvertently paid at large entity instead of small entity.

In view of the provisions of 37 CFR 1.28(a) and a review of the Office finance records for the above-identified application, the request for refund is granted.  Therefore, a total of $1,130.00 was credited to applicant’s credit card account February 17, 2022. Also, see MPEP §509.03(IX).

Telephone inquiries concerning this decision should be directed to Michelle R. Eason at (571) 272-4231. 


/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist     
Office of Petitions
 
CC: 	GUANSHI LI
     	FINNEGAN, HENDERSON, FARABOW, GARRETT & DUNNER, LLP
TWO SEAPORT LANE
 	SIXTH FLOOR
BOSTON, MA 02210